DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         HENRY FRANK LENT,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D17-2157 and 4D17-2158

                               [April 26, 2018]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; James W. McCann, Judge; L.T. Case Nos.
562016CF002500A and 562016CF000834A.

   Carey Haughwout, Public Defender, and Peggy Natale, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Alexandra A.
Folley, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.